Name: Commission Regulation (EEC) No 202/82 of 28 January 1982 amending for the eighth time Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  agricultural policy
 Date Published: nan

 29 . 1 . 82 No L 21 /23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 202/82 of 28 January 1982 amending for the eighth time Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products export are, in certain cases, to be deducted from the export refunds ; whereas Article 61 (3) (b) of the Act of Accession of Greece lays down that export refunds are to be reduced by the accession compensatory amounts, whereas this should be taken into account for the purposes of calculating the amount advanced ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 16 (6) therof, and to the corresponding provi ­ sions of the other Regulations on the common organi ­ zation of markets in agricultural products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2730/79 is hereby amended as follows : Having regard to Council Regulaion (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof, and to the corresponding provisions of the other Regulations laying down general rules for gran ­ ting export refunds on agricultural products, Whereas Article 25 of Commission Regulation (EEC) No 2730/79 (4), as last amended by Regulation (EEC) No 2646/81 (*), provides that the Member States may advance to the exporter all or part of the amount of the refund as soon as customs export formalities are completed ; whereas, in order to ensure that this provi ­ sion is uniformly applied, provision should be made for payment, on application by the exporter, of the advance on the refund as soon as customs export formalities are completed ; Whereas Article 4a ( 1 ) (b) of Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture follo ­ wing the temporary widening of the margins of fluctu ­ ation for the currencies of certain Member States (6), as last amended by Regulation (EEC) No 3605/81 Q, provides that the compensatory amounts levied on 1 . Article 25 ( 1 ) is replaced by the following : 1 . 'On application by the exporter, Member States shall advance all or part of the amount of the refund as soon as customs export formalities are completed on condition that a security is provided to guarantee repayment of the amount advanced plus 15 % . Member States may lay down the condi ­ tions in which it shall be possible to apply for an advance of part of the refund . The amount advanced shall be calculated taking account of the rate of refund applicable for the declared destination and corrected, as necessary, by the monetary compensatory amounts, accession compensatory amounts and any other amounts provided for by Community rules .' 2 . The following subparagraph is inserted after the first subparagraph of Article 25 (2) : 'Where the amount advanced exceeds the amount actually due for the export in question , the exporter shall repay the difference between those two amounts plus 15% .' I") OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 198 , 20 . 7 . 1981 , p . 2. i'3) OJ No L 281 , 1 . 11 . 1975, p . 78 . (*) OJ No L 317, 12. 12 . 1979, p . 1 . f5) OJ No L 259 , 12 . 9 . 1981 , p . 10 . p) OJ No L 106, 12 . 5 . 1971 , p . 1 . O OJ No L 362, 17 . 12 . 1981 , p . 2 . Article 2 This Regulation shall enter into force on 1 April 1982. No L 21 /24 Official Journal of the European Communities 29 . 1 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1982. For the Commission Poul DALSAGER Member of the Commission